WR-63,871-03
                                                        COURT OF CRIMINAL APPEALS
                                                                         AUSTIN, TEXAS
                                                      Transmitted 2/11/2015 3:07:27 PM
                                                        Accepted 2/12/2015 8:15:52 AM
                 IN THE COURT OF CRIMINAL      APPEALS                    ABEL ACOSTA
                                                                                  CLERK

EX PARTE                        §                       RECEIVED
                                §                COURT OF CRIMINAL APPEALS
                                                        2/12/2015
                                § NO. C-2-010289-0764908-B
                                                   ABEL ACOSTA, CLERK
                                §
TIMOTHY RANDAL THOMPSON         §


                   MOTION FOR EXTENSION OF TIME
                  FOR SUBMISSION OF WRIT RECORD

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

    COMES NOW, the Criminal District Court No. 2 of

Tarrant County Texas and moves this Court to grant a one-

hundred    and    eighty    (180)    day   extension    of    time     for

resolution of the issues and to submit the writ record in

this case.       The following allegations are made in support

of this motion:



                                    I.

    The applicant was convicted by a jury of the offense

of murder and sentenced to twenty-five years’ confinement

on April 20, 2001.         See Judgment.



                                    II.

    On August 19, 2014, the applicant (represented by the

Hon. Robert N. Udashen and the Hon. Bruce Anton) filed an
application for writ of habeas corpus alleging that he

was   denied    effective    assistance     of    counsel.      See

Application.     The trial court timely designated this

issue for future resolution on September 8, 2014.               See

Order Designating Issues.           The trial court’s 180-day

deadline for resolving this issue is February 17, 2015.

See Tex. R. App. P. 4 & 73.5.



                                III.

      The trial court conducted live hearings on January

21, 2015, and January 30, 2015.           The applicant’s trial

counsels, the Hon. Leslie Johns and the Hon. Leon Haley,

testified regarding their representation.



                                IV.

      In   conjunction   with    this   writ     application,   the

applicant filed a motion for forensic testing of the

firearm used in his         case.      See Motion for Forensic

Testing.    The Code of Criminal Procedure permits a trial

court to order additional forensic testing to resolve

controverted issues.        See Tex. Code Crim. Proc. art.

11.07, §3(d).     The trial court granted the applicant’s
request for forensic testing on January 30, 2015.                       See

Modified Order.



                                    V.

    Additional time beyond the 180-day deadline is needed

so that forensic testing can be completed, any additional

hearing can be conducted, and each side can prepare its

proposed       findings    of   fact      and    conclusions     of     law.

Counsels for the applicant (the Hon. Robert N. Udashen

and the Hon. Bruce Anton) and the State (the Hon. Steven

Conder) agree that additional time is needed to resolve

the issues raised in this application



                                    VI.

    The trial court requests that this Court grant a one

hundred    and    eighty    (180)    day    extension       of   time   for

resolution of the issues and submission of the writ

record    in    this   application.             If   this   extension    is

granted, the writ record will be submitted on or before

August 16, 2015.
    WHEREFORE, PREMISES CONSIDERED, the trial court prays

that this Court grant a one hundred and eighty (180) day

extension for submission of the writ record in this

application to August 16, 2015.


                          Respectfully submitted,

                          /s/ CHARLES P. REYNOLDS
                          CHARLES PATRICK REYNOLDS
                          Judicial Staff Counsel and
                          Post-Conviction Magistrate
                          Tarrant County, Texas
                          401 W. Belknap
                          Fort Worth, Texas 76196
                          (817) 884-2326
                          Fax (817) 884-2312
                          State Bar No. 00789580


                 CERTIFICATE OF SERVICE

    A true copy of the above Motion for Extension of Time

for Submission of Writ Record has been transmitted to the

applicant’s counsel, the Hon. Robert N. Udashen and the

Hon. Bruce Anton, 2311 Cedar Springs Road, Suite 250,

Dallas, Texas 75201, and hand-delivered to the State’s

counsel, the Hon. Steven W. Conder, on this, the ___ day

of February, 2015.

                          /s/ CHARLES P. REYNOLDS
                          CHARLES PATRICK REYNOLDS